[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Beard v. Hardin, Slip Opinion No. 2018-Ohio-1286.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-1286
                THE STATE EX REL. BEARD ET AL. v. HARDIN ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State ex rel. Beard v. Hardin, Slip Opinion No.
                                     2018-Ohio-1286.]
Mandamus—Writ of mandamus sought to compel city council and county board of
        elections to place proposed charter amendment on the ballot—City council
        did not have a clear legal duty to submit the proposal to the board of
        elections—Proposal violated Columbus City Charter 42-2(d), which states
        that the proposal to be submitted may not address multiple or unrelated
        subject matters—Board of elections did not have a clear legal duty to place
        a proposed charter amendment on the ballot when city council had not
        passed an ordinance approving the placement of the amendment on the
        ballot—Writs denied.
      (No. 2018-0335—Submitted March 26, 2018—Decided April 4, 2018.)
                                       IN MANDAMUS.
                                    ________________
                               SUPREME COURT OF OHIO




       KENNEDY, J.
       {¶ 1} In this expedited election case, relators, Jonathan C. Beard and a
committee in support of an initiative petition, Everyday People for Positive Change,
seek a writ of mandamus to compel respondent members of the Columbus City
Council to approve an ordinance placing a proposed city-charter amendment on the
May 8, 2018 ballot. Relators also seek to compel respondent Franklin County
Board of Elections to place the proposed amendment on the ballot. We deny the
writs as to all respondents.
                                I. Case Background
       {¶ 2} In May 2017, Beard submitted to the Columbus city clerk a certified
copy of a petition for an initiative that would amend 11 sections of the Columbus
City Charter. He was acting on behalf of Everyday People for Positive Change, the
petition committee organized to support the proposed ballot measure.
       {¶ 3} The petition’s title states its objectives, in general terms:


               To enact electoral system and related administrative changes
       to Columbus City Council by amending Sections 3, 4, 5, 6, 14, 17,
       18, 20, 22, 41, and 46 of the Charter to create ten city council
       districts, establish nomination requirements for candidates from
       districts, provide for election of council members from districts,
       reduce the number of council members elected at-large to three,
       regulate growth in council staffing, change the process for mid-term
       appointments to vacant council seats, create term limits, establish
       contribution limits for council elections, and provide public access
       television for council elections.


The proposed changes would increase the size of city council (from 7 to 13
members); introduce district representation for 10 of the seats; impose term limits;



                                           2
                                  January Term, 2018




establish new rules for filling vacancies on council; establish new eligibility
requirements for members; limit the number of staff employed by council; and
introduce rules for city-council campaigns, including contribution limits and
guaranteed time on public-access television.
          {¶ 4} The city attorney reviewed the petition in May 2017, as required by
Columbus Charter 42-5. In a memorandum to the city clerk and council members,
the city attorney stated his opinion that the petition violates the one-proposal rule,
which provides that “[a] petition may only contain one proposal, which shall not
address multiple or unrelated subject matters.”         Columbus Charter 42-2(d).
Relators knew of the city attorney’s concerns in May 2017, as shown in a letter
dated May 16, 2017, in which their attorney expressed his disagreement with the
city attorney’s determination.
          {¶ 5} Relators circulated the petition for signatures, and on February 6,
2018, Beard filed signed part-petitions with the city clerk. The Franklin County
Board of Elections validated a sufficient number of signatures for the proposal to
be placed on the May 8 ballot.
          {¶ 6} On February 26, as required by Columbus Charter 42-9, the city
attorney advised the city clerk and the city council on the legal sufficiency of the
petition. In this memorandum, the city attorney again stated his opinion that the
“petition violates the single-subject requirement.” Based on his conclusion that the
petition is not legally sufficient, the city attorney told the council that it could
“reject forwarding these proposed amendments to the City Charter to the Board of
Elections for voter consideration.” The same day, the council passed an ordinance
providing that the proposed charter amendment would not be placed on the May 8
ballot.
          {¶ 7} Relators filed this original action for a writ of mandamus on March 5.




                                           3
                             SUPREME COURT OF OHIO




 II. Argument of the Parties Regarding Issuance of the Writs of Mandamus
        {¶ 8} Relators argue, relying on jurisprudence interpreting the one-subject
rule in Article II, Section 15(D), of the Ohio Constitution, that the proposed charter
amendments do not violate the one-proposal rule, because the provisions all share
a “common purpose, which is the comprehensive improvement of Columbus City
Council.” Respondent members of the city council argue that we need not reach
the merits of relators’ claim, because it is barred under the doctrine of laches.
Respondents also assert that this court should not follow the constitutional-one-
subject-rule jurisprudence, because the one-subject rule “is not applicable” here.
The council members argue that the proposed amendment fails because it contains
“disjointed and unrelated topics and subjects.” Respondent Franklin County Board
of Elections argues that it carried out its legal obligation and duty by certifying the
signatures on the petitions pursuant to the statutory framework governing charter-
amendment initiatives and that it cannot place the issue on the ballot without city
council acting first.
                               III. Relators’ Motions
                 A. Motion for leave to file an amended complaint
        {¶ 9} Relators moved for leave to amend their complaint to add as relators
five additional members of Everyday People for Positive Change. This request is
governed by Civ.R. 15(A), which provides that leave to amend shall be freely given
“when justice so requires.” See Tatman v. Fairfield Cty. Bd. of Elections, 102 Ohio
St.3d 425, 2004-Ohio-3701, 811 N.E.2d 1130, ¶ 7. Given the policy favoring the
amendment of pleadings, and because the amended complaint does not change the
substantive issues in this case or delay its resolution, we grant the motion. See State
ex rel. Hackworth v. Hughes, 97 Ohio St.3d 110, 2002-Ohio-5334, 776 N.E.2d
1050, ¶ 26-27.




                                          4
                                January Term, 2018




                  B. Motions for leave to file amended affidavits
       {¶ 10} In their brief, the council members argue that we should deny the
writs because the affidavit supporting relators’ complaint does not comply with
S.Ct.Prac.R. 12.02(B)(2), which requires an affidavit supporting an original-action
complaint to “be made on personal knowledge, setting forth facts admissible in
evidence, and showing affirmatively that the affiant is competent to testify to all
matters stated in the affidavit.” As the council members point out, we have
“routinely dismissed original actions, other than habeas corpus, that were not
supported by an affidavit expressly stating that the facts in the complaint were based
on the affiant’s personal knowledge.” Hackworth at ¶ 24. “An affidavit that is
made ‘to the best of’ an affiant’s ‘personal knowledge and information’ does not
satisfy S.Ct.Prac.R. 12.02(B)(2), because that type of statement does not make clear
‘which allegations are based on personal knowledge and which allegations are
based simply on information.’ ” State ex rel. Simonetti v. Summit Cty. Bd. of
Elections, 151 Ohio St.3d 50, 2017-Ohio-8115, 85 N.E.3d 728, ¶ 11, quoting State
ex rel. Commt. for the Charter Amendment for an Elected Law Dir. v. Bay Village,
115 Ohio St.3d 400, 2007-Ohio-5380, 875 N.E.2d 574, ¶ 13.
       {¶ 11} In the affidavit filed with the complaint in this case, Beard said, “The
statements that I make in this Affidavit are based upon my personal knowledge or
upon information that I believe to be true.” (Emphasis added.) Because the
affidavit is qualified in this way, it does not comply with S.Ct.Prac.R. 12.02(B)(2).
In addition, an affidavit made by Beard that was submitted by relators as evidence
fails to comply with S.Ct.Prac.R. 12.06 because it has the same defect.
       {¶ 12} Relators filed two motions to amend and two new affidavits to
address these problems. The new affidavits remove the offending language that
qualifies the statements as based on information that Beard “believe[s] to be true”;
therefore, they comply with S.Ct.Prac.R. 12.02(B)(2) and 12.06. But they also
include other, relatively minor changes. Most notably, they state, “All the electors




                                          5
                             SUPREME COURT OF OHIO




who signed the petition reside in Franklin County, Ohio. None of the electors who
signed the petition reside in Delaware County, Ohio or in Fairfield County, Ohio.”
It will become evident later that these substantive changes are not material to our
analysis.
       {¶ 13} We ordinarily allow relators an opportunity to cure noncompliance
with the personal-knowledge requirement.         See State ex rel. Youngstown v.
Mahoning Cty. Bd. of Elections, 144 Ohio St.3d 239, 2015-Ohio-3761, 41 N.E.3d
1229, ¶ 14. Therefore, because the other changes to the affidavits are immaterial,
we grant the motions related to Beard’s affidavits. Now that that defect has been
cured, we reject the council members’ argument that the writ should be denied for
noncompliance with S.Ct.Prac.R. 12.02(B)(2).
                              IV. Law and Analysis
                                     A. Laches
       {¶ 14} We have applied laches in elections cases, which require relators to
act with “[e]xtreme diligence and promptness.” State ex rel. Ryant Commt. v.
Lorain Cty. Bd. of Elections, 86 Ohio St.3d 107, 113, 712 N.E.2d 696 (1999). “The
elements of laches are (1) unreasonable delay or lapse of time in asserting a right,
(2) absence of an excuse for the delay, (3) knowledge, actual or constructive, of the
injury or wrong, and (4) prejudice to the other party.” State ex rel. Polo v.
Cuyahoga Cty. Bd. of Elections, 74 Ohio St.3d 143, 145, 656 N.E.2d 1277 (1995).
       {¶ 15} In claiming laches, the council members emphasize that the city
attorney first opined that the proposed amendment violates the one-proposal rule in
May 2017, soon after relators filed their precirculated petition with the city clerk.
They say that relators delayed in challenging the city’s determination by nearly ten
months. We reject this argument because the council members fail to identify what
action relators could have taken before now.
       {¶ 16} The two most obvious possible causes of action—mandamus and
declaratory judgment—would have been unavailable to relators in May 2017. For



                                         6
                                January Term, 2018




a mandamus claim to succeed, a relator must have a clear legal right to, and the
respondent must have a clear legal duty to provide, the relief requested. State ex
rel. Linnabary v. Husted, 138 Ohio St.3d 535, 2014-Ohio-1417, 8 N.E.3d 940,
¶ 13. Relators’ desired outcome here is for the proposed charter amendment to be
placed on the ballot, and the city council’s role toward that end is to pass an
ordinance. See Columbus Charter 42-11. But the council clearly had no duty to
provide that relief back in May 2017, before the petition had even been circulated.
Indeed, Columbus’s process does not even require the city clerk, the city attorney,
or the city council to approve the form of a petition before it may be circulated for
signatures. Because the city attorney’s May 2017 opinion did not prevent relators
from taking the next step in the petition process, a mandamus action would have
been both unnecessary and ineffective at that time.
       {¶ 17} Our holding in State ex rel. Barren v. Brown, 51 Ohio St.2d 169, 365
N.E.2d 887 (1977), which the council members cite in their brief, does not require
us to change our conclusion. That case involved the attorney general’s decision not
to certify ballot language for a referendum petition under R.C. 3519.01. Id. at 169-
170. Unlike the council in this case, the attorney general had a clear legal duty,
arising under the statute, to certify the ballot language. No city official had a clear
legal duty to approve the form of relators’ petition in May 2017.
       {¶ 18} Relators could not have brought a valid declaratory-judgment action
based on the city attorney’s legal determination. A declaratory-judgment action
requires, among other things, the existence of a real controversy between adverse
parties. Fairview Gen. Hosp. v. Fletcher, 63 Ohio St.3d 146, 148-149, 586 N.E.2d
80 (1992). The parties here are relators on one side and the city council—the
legislative body empowered to place the proposed charter amendment on the ballot,
see Columbus Charter 45-1—and the board of elections on the other. In May 2017,
the council did not take a position on the sufficiency of relators’ petition; only the
city attorney had done that. And the city attorney merely advised the council




                                          7
                             SUPREME COURT OF OHIO




concerning his opinion about the petition. Nothing in the record shows that the
council—a political body consisting of seven members—would later accept the city
attorney’s advice and reject the petition once signatures were gathered. Therefore,
in May 2017, there was no clear or real controversy between the adverse parties in
this action.
        {¶ 19} Relators are correct in their argument that their first opportunity to
assert their rights arose when the city council passed an ordinance rejecting the
petition to place the proposed charter amendments on the ballot on February 26. The
council members do not argue that the lapse of time between that event and the filing
of this action—just seven days—was unreasonable. We hold, therefore, that relators’
claim is not barred under the doctrine of laches.
                              B. Charter amendments
        {¶ 20} A municipality may adopt a charter for local self-government upon
approval of its electors. Ohio Constitution, Article XVIII, Sections 7 and 8. Once
adopted, a charter may be amended only with the electors’ approval.            Ohio
Constitution, Article XVIII, Section 9. One way for a proposed charter amendment
to reach the ballot is for at least 10 percent of the electors who voted in the most
recent general municipal election to sign a petition calling for submission of the
proposal. Ohio Constitution, Article XVIII, Sections 9 and 14. When a sufficient
number of electors sign the petition, the municipality’s legislative authority, by
ordinance, shall submit the proposal to the electorate. Ohio Constitution, Article
XVIII, Sections 8 and 9.
        {¶ 21} Columbus’s charter prescribes additional rules for proposing a charter
amendment by petition. See Morris v. Macedonia City Council, 71 Ohio St.3d 52,
55, 641 N.E.2d 1075 (1994) (“Procedures may be added to the constitutional
amendment process if the additions do not conflict with the Ohio Constitution”). One
of those rules—that “[a] petition may only contain one proposal, which shall not




                                          8
                                   January Term, 2018




address multiple or unrelated subject matters or questions of law,” Columbus Charter
42-2(d)—is central to this case.
       {¶ 22} Columbus’s process for initiating a proposed amendment by petition
begins with the formation of a “petition committee,” consisting of five electors, that
“represent[s] the petitioners in all matters relating to” the petition. Columbus Charter
42-3. Before circulating a petition for signatures, the petition committee must file a
certified copy of the petition with the city clerk. Columbus Charter 42-4. The city
clerk must “forward the certified copy of the petition forthwith to the city attorney
and the members of council,” at which point “[t]he city attorney shall determine if
the petition addresses a single subject and meets the requirements as to form.”
Columbus Charter 42-5. The city attorney is required to report his findings to the
city clerk and the members of council, id., but the charter does not require the city
clerk, the city attorney, or the council to approve the form of the petition before it
may be circulated for signatures.
       {¶ 23} Once signatures have been obtained, the part-petitions must be filed
with the city clerk. Columbus Charter 42-7. The city clerk forwards the petition to
the elections authority for validation of signatures and to the city attorney “to advise
on the legal sufficiency of the petition, based upon any applicable local, state or
federal laws, rules or regulations.” Columbus Charter 42-9. When the city clerk
receives the elections authority’s report and the city attorney’s findings, she must
forward them to the city council. Id. The council then, by ordinance, must either
approve or reject the petition to place the proposed charter amendment on the ballot.
Columbus Charter 42-11, 45, and 45-1.
                       1. Claim against the council members
       {¶ 24} To prevail in this mandamus case, relators must prove, by clear and
convincing evidence, that they have a clear legal right to have their proposed charter
amendment placed on the May 8 ballot, that the council members are under a clear
legal duty to provide that relief, and that relators have no adequate remedy in the




                                           9
                               SUPREME COURT OF OHIO




ordinary course of the law. Linnabary, 138 Ohio St.3d 535, 2014-Ohio-1417, 8
N.E.3d 940, at ¶ 13. Given the proximity of the May 8 election, relators lack an
adequate remedy in the ordinary course of the law. State ex rel. Greene v.
Montgomery Cty. Bd. of Elections, 121 Ohio St.3d 631, 2009-Ohio-1716, 907
N.E.2d 300, ¶ 10.
        {¶ 25} The city charter provides that “[p]roposed amendments to this
charter shall be submitted by the council forthwith upon a petition signed by
electors of the city equal to not less than ten percent of the total vote cast at the last
preceding regular municipal election.” Columbus Charter 45. It further provides:


                Upon receipt of the report regarding the validation of
        signatures, the city clerk shall read a summary of the same into the
        record. The council shall forthwith determine the sufficiency of the
        petition. Should the council find such petition sufficient, it shall
        forthwith by ordinance provide for the submission of such proposed
        charter amendment to a vote of the electors of the city.


Columbus Charter 45-1. Therefore, the council’s legal duty to approve the petition
to place the proposed charter amendments on the ballot is clear, but the duty arises
only if it finds that relators’ petition is “sufficient.”
        {¶ 26} The city council found that the petition was not sufficient for one
reason—because it violates the one-proposal rule for amending the charter
amendment by petition. Columbus Charter 42-2(d) provides: “A petition may only
contain one proposal, which shall not address multiple or unrelated subject matters
* * *.” Based on the arguments presented by the parties, the only question before
us is whether council correctly determined that the proposed charter amendment
addresses multiple or unrelated subject matters.




                                            10
                                 January Term, 2018




       {¶ 27} “In construing charter provisions, we apply ‘general laws regarding
statutory interpretation, including construing charter language according to its
ordinary and common usage.’ ” State ex rel. Paluch v. Zita, 141 Ohio St.3d 123,
2014-Ohio-4529, 22 N.E.3d 1050, ¶ 21, quoting State ex rel. Commt. for Proposed
Ordinance to Repeal Ordinance No. 146–02, W. End Blight Designation v.
Lakewood, 100 Ohio St.3d 252, 2003-Ohio-5771, 798 N.E.2d 362, ¶ 19. When
“the language of a statute is plain and unambiguous and conveys a clear and definite
meaning there is no occasion for resorting to rules of statutory interpretation
[because an] unambiguous statute is to be applied, not interpreted.” Sears v.
Weimer, 143 Ohio St. 312, 55 N.E.2d 413 (1944), paragraph five of the syllabus.
       {¶ 28} This case presents a straightforward application of the rules of
construction to the Columbus City Charter. A “proposal” may be “something put
forward for consideration or acceptance.” Webster’s Third New International
Dictionary 1819 (2002). Here, however, the word “proposal” does not stand alone;
it is modified by the clause “shall not address multiple or unrelated subject matters.”
Columbus Charter 42-2(d).
       {¶ 29} “Subject matter” is defined as “[t]he issue presented for
consideration.” Black’s Law Dictionary 1652 (10th Ed.2014). And the phrase
“subject matter” is modified in the disjunctive by the words “multiple” and
“unrelated.” Columbus Charter 42-2(d). The common meaning of multiple is more
than one. “Unrelated” can be defined as “discrete, disjoined, [or] separate.”
Webster’s Third New International Dictionary 2507 (2002).
       {¶ 30} The title of relators’ proposed city-charter amendment begins, “To
enact electoral system and related administrative changes to Cols. City Council
* * *.” The 11 proposed amendments address three distinct “subject matters,”
including changing council’s composition as a body (i.e., adding seats and
introducing districts), changing its administrative support (i.e., staffing limits), and
changing its selection (i.e., campaign finance and public-access television).




                                          11
                            SUPREME COURT OF OHIO




       {¶ 31} The proposed charter amendments are related to the number of
members serving on the city council, and whether those members represent the city
at large or by district relate to the composition of the council as a body. However,
these provisions, which change the composition of the council body, are not related
to a limit on the number of employees hired by the council, because the employees
do not serve as members of the council. Similarly, campaign reforms—namely,
campaign-contribution limits and broadcast time on public-access TV during a
campaign—affect candidates for the council, not the composition of the council
body or the council employees. Moreover, campaign reforms may also affect
candidates for the city council who will never be elected to serve on the council
body, so these provisions do not relate to the composition of the council body or
the council’s employees.     Therefore, construing the plain and unambiguous
language of the charter, the proposed city-charter amendments are “multiple” and
“unrelated.” Columbus Charter 42-2(d).
       {¶ 32} Contrary to relators’ arguments that the proposed city-charter
amendments satisfy Columbus Charter 42-2(d) because they “have a commonality
or unity of purpose,” the language of the Columbus City Charter requires that a
proposal “shall not address multiple or unrelated subject matters or questions of
law.” Columbus Charter 42-2(d). To accept relators’ argument, this court would
have to ignore or replace the coordinating conjunction “or” in the phrase “multiple
or unrelated subject matters.” Id. However, “[i]n matters of construction, it is the
duty of this court to give effect to the words used, not to delete words used or to
insert words not used.”     (Emphasis added.)      Cleveland Elec. Illum. Co. v.
Cleveland, 37 Ohio St.3d 50, 524 N.E.2d 441 (1988), paragraph three of the
syllabus. The word “or” in Columbus Charter 42-2(d) cannot be read as “and.”
The proposed city-charter amendment violates the limiting language of the one-
proposal rule for two independent reasons.        Therefore, relators’ petition is




                                        12
                                January Term, 2018




insufficient on two different grounds and the council had no clear legal to place
relators’ petition for a charter amendment on the ballot.
                  2. Claim against the board of elections
       {¶ 33} To prevail against the board of elections, relators must prove that
they have a clear legal right to have their proposed charter amendment placed on
the May 8 ballot and that the board has a clear legal duty to provide that relief.
Linnabary, 138 Ohio St.3d 535, 2014-Ohio-1417, 8 N.E.3d 940, at ¶ 13. Relators
have not met their burden with respect to the board of elections, because it has no
clear legal duty to place the proposed charter amendment on the ballot.
       {¶ 34} The city charter required the city clerk to forward the signed petition
to the board of elections for validation of signatures. Columbus Charter 42-9. It is
undisputed that the board carried out its duty when it confirmed that a sufficient
number of valid signatures appear on the petition. After the board notifies the city
clerk of its findings, it does not have any other duties with respect to the petition
unless the city council passes an ordinance approving the placement of the
amendment on the ballot. See Columbus Charter 42-11, 45-1, and 45-2; Ohio
Constitution, Article XVIII, Sections 8 and 9 (providing that proposed municipal-
charter amendments shall be submitted by the municipality’s legislative authority
by ordinance). Because the council has not passed such an ordinance, relators have
no claim against the board of elections.
       {¶ 35} Finally, the council members argue that we should dismiss this case
because relators did not name the Fairfield County Board of Elections and the
Delaware County Board of Elections as respondents. The city of Columbus, the
council members point out, extends into those counties as well. Because we reject
relators’ claim against the Franklin County Board of Elections, there is no need for
us to address relators’ alleged failure to name all necessary respondents.




                                           13
                             SUPREME COURT OF OHIO




                                  V. Conclusion
       {¶ 36} Relators’ petition is insufficient because it does not comply with the
plain and unambiguous language of the one-proposal rule in Columbus Charter 42-
2(d). Therefore, the Columbus city council has no clear legal duty to place relators’
petition for charter amendment on the ballot. The Franklin County Board of
Elections has no clear legal duty to place the proposed charter amendment on the
ballot because the city council had not passed an ordinance approving the
placement of the amendment on the ballot.         For these reasons, the writs of
mandamus are denied.
                                                                    Motions granted
                                                                   and writs denied.
       O’DONNELL and DEGENARO, JJ., concur.
       FISCHER, J., concurs in judgment only, with an opinion.
       O’CONNOR, C.J., and FRENCH and DEWINE, JJ., concur in judgment in part
and dissent in part, and would grant the petition in part and grant a writ of
mandamus ordering the Columbus City Council to submit Relators’ proposed
amendment to the Columbus City Charter for a vote of the electors in the May 8,
2018 Primary Election.
                               _________________
       FISCHER, J., concurring in judgment only.
       {¶ 37} Although I would employ a somewhat different analytical approach
than that used in the lead opinion, I concur in the judgment denying the writs of
mandamus. I write separately to note that relators Jonathan C. Beard, a member of
the committee in support of an initiative petition, Everyday People for Positive
Change, the committee itself, and five other members of the committee are not
challenging the Columbus city council’s authority to disapprove the petition based
on the council’s determination that the proposal violates the one-proposal rule.
When considering a petition for a proposed charter amendment, a city council’s



                                         14
                                January Term, 2018




constitutional authority is circumscribed: its review “is limited to matters of form,
not substance.” Morris v. Macedonia City Council, 71 Ohio St.3d 52, 55, 641
N.E.2d 1075 (1994). “A city council may not engage in judicial or quasi-judicial
determinations * * *.” Id. Our prior cases have suggested that a possible violation
of similar one-subject rules is a question of substance, not form. See State ex rel.
Kilby v. Summit Cty. Bd. of Elections, 133 Ohio St.3d 184, 2012-Ohio-4310, 977
N.E.2d 590, ¶ 12; State ex rel. Hazel v. Cuyahoga Cty. Bd. of Elections, 80 Ohio
St.3d 165, 169, 685 N.E.2d 224 (1997).
       {¶ 38} Relators do not argue that council lacks the authority to exclude the
proposal from the ballot; instead, relators simply argue that council’s determination
was incorrect. I write to make clear that because relators have not challenged
council’s authority to decide the one-proposal question, this court has not decided
in this case whether council had that authority. See Sizemore v. Smith, 6 Ohio St.3d
330, 333, 453 N.E.2d 632 (1983), fn. 2 (“It has long been the policy of this court
not to address issues not raised by the parties”).
       {¶ 39} I accordingly concur in judgment only.
                                _________________
       Fitrakis & Gadell-Newton, L.L.C., and Robert J. Fitrakis, for relators.
       Zach Klein, Columbus City Attorney, and Richard N. Coglianese, Joshua
T. Cox, and Charles P. Campisano, Assistant City Attorneys, for respondents
Shannon G. Hardin, Michael Stinziano, Elizabeth Brown, Mitchell J. Brown, Jaiza
Page, Emmanuel V. Remy, and Priscilla R. Tyson.
       Ronald J. O’Brien, Franklin County Prosecuting Attorney, and Harold J.
Anderson III, Assistant Prosecuting Attorney, for respondent Franklin County
Board of Elections.
                                _________________




                                          15